Chief Justice Robertson
delivered the opinion of the eourt.
' This writ of error is prosecuted to reVerse a judgment of the circuit court of Franklin, quashing a fee bill issued by Winslow, as clerk of the Gallatin circuit court, against Talbot, and fining the clerk for erroneous charges. The record does not shew either that Winslow had notice of the proceeding, or that he appeared in court, or that Talbot resided in Franklin county.
It may be at least questionable whether such a judgment, without notice or appearance waiving notice, should be regarded as binding. But, at all events,as the act of Assembly, (I. Digest 663) gives a special jurisdiction, in such cases, only to the circuit court of the county in which the party paying the fee bill shall reside, the record should shew the fact which gives to the court cognizance; (see Tevis vs. Craig et al. VI. Monroe 7.)
Wherefore, as the record in this case does not shew that Talbot resided in Franklin.county, the judgment must be reversed at his costs.